United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, GATEWAY
PERFORMANCE CLUSTER, St. Louis, MO,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-180
Issued: June 14, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On October 31, 2012 appellant filed a timely application for review of an August 29,
2012 decision by the Office of Workers’ Compensation Programs (OWCP) denying her claim
for a recurrence of disability for the period May 25 through June 8, 2012.
Having reviewed the case record submitted by OWCP, the Board finds that this case is
not in posture for decision. On October 15, 2002 OWCP accepted that appellant sustained a
lumbar strain causally related to her federal employment as a mail handler. Appellant returned to
limited-duty work for the employing establishment. On July 2, 2012 she filed a recurrence of
disability claim alleging a recurrence of the aforementioned employment injury on May 25,
2012, and claimed compensation from that date through June 8, 2012. On August 29, 2012
OWCP denied appellant’s claim as it found that the evidence did not establish a recurrence of
disability because she did not provide medical evidence of disability for the period May 25
through June 8, 2012.
As the Board’s jurisdiction of a case is limited to reviewing that evidence that was before
OWCP at the time of its final decision,1 it is necessary that OWCP review all the evidence
1

20 C.F.R. § 501.2(c)(1).

submitted by a claimant and received by OWCP prior to the issuance of its final decision.2 In its
decision, OWCP mentioned that the medical evidence submitted by appellant on reconsideration
preceded the period of recurrence. In making this determination, it failed to address the reports
submitted by Dr. Xavier T. Tipler, a chiropractor. In support of her claim, her submitted a work
release form signed by Dr. Tipler, indicating that he treated appellant from May 25 through
June 8, 2012, and that she was expected to return to work on June 8, 2012 with restrictions of
avoiding all lifting, pushing and pulling over 30 pounds. In addition, in a duty status report dated
July 11, 2012, Dr. Tipler indicated that appellant injured her low back while performing her job
duties and listed her restrictions. The record also contains extensive treatment notes by
Dr. Tipler dated from May 29 through July 24, 2012. In these notes, Dr. Tipler discussed
appellant’s x-rays. He also noted that vertebral subluxations were found to be present in
appellant’s cervical thoracic, lumbar and pelvic reasons. Dr. Tipler further noted that
chiropractic adjustments were performed and that the mid-term goal of his treatment was to
correct the subluxation patterns that were found on x-ray, correct postural distortions, decrease
muscle spasms, increase muscle tone, lengthen muscle fibers, increase flexibility, reduce
adhesions, reduce scar tissue and to increase joint mobility and range of motion. A chiropractor
is considered a physician to the extent that his reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.3 OWCP never mentioned Dr. Tipler’s reports or discussed whether he was a physician
under FECA.4
The Board finds that this case is not in posture for decision as OWCP did not review all
the relevant evidence before issuing its decision. Following any necessary further development,
OWCP shall issue a de novo decision on appellant’s recurrence of disability claim.

2

See William A. Couch, 41 ECAB 548 (1990).

3

5 U.S.C. § 8101(2); Merton J. Sills, 39 ECAB 572, 575 (1988).

4

Id.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 29, 2012 is set aside and the case is remanded for further
development consistent with this order of the Board.
Issued: June 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

